DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Response to Arguments
Applicant's arguments filed December 23rd, 2020 have been fully considered but they are not persuasive.
 Applicant’s argument that the rejection of claims 1-11 under 35 U.S.C. 112(b) is improper is not found persuasive.  Specifically Applicant argues that the language “wherein said switch and said battery are affixed to said base plate and said switch, said horizontal laser assembly and said vertical laser assembly are electrically coupled to said battery”.  Is definite and that the above language recites that the switch and the battery are affixed to the base plate, and also that the switch, the horizontal laser assembly, and the vertical laser assembly are electrically connected to the battery.  However, this is not the case.  The claim as constructed requires the switch and battery be affixed to the base plate and the switch as the phrase is “wherein said switch and said battery are affixed to said base plate and said switch, (emphasis added to both and along with the comma).  The claim goes on after the comma to set forth the next qualify statement/limitation that the horizontal laser assembly and vertical laser assembly are electrically coupled to the battery.  Which differs from what Applicant argues.  The Examiner suggest amending the claim to recite: 	“wherein said switch and said battery are affixed to said base plate, and wherein said switch, said horizontal laser assembly and said vertical laser assembly are electrically coupled to said battery”.   	Amending the claim in this manner would overcome the 112(b) rejection and be consistent with Applicant’s argument/intent.
Applicant also traverses the 101 rejection that the claim while requiring the human body does so in a conditional nature.  That is, the “when” condition absolves the claim of any 101 wrongdoing.  The Examiner respectfully disagrees with this assertion.  MPEP 2111.04(II) which Applicant cites for support is directed to BRI interpretation of methods (or process) claims.  The claims at hand are device claims making this argument moot.  Further, the 101 rejection under section 33 of the Leahy-Smith Act strictly prohibits utility (device) claims being directed to a human organism e.g. a human bone.  As a result, the rejection under 101 is maintained. 	Lastly, Applicant argues that the claim term “rotational locking mechanism” does not invoke 112(f).  The Examiner respectfully disagrees with this assertion.  The term passes the 3 prong test:
1.) “mechanism” is a nonce term.  Additionally, the nonce term mechanism coupled to functional language “rotational locking” which has no specific structural meaning e.g. threaded. 	2.) The “mechanism” (generic placeholder) is only modified by the functional term “rotational locking”. 	3.) The term is not modified by sufficient structure.  The additional functional language which follows only further explains the functional behavior between the base plate and end plate without applying any additional, let alone, sufficient structure, 
The Examiner strongly urges Applicant to amend their claim if they wish for the 112(f) interpretation to not be applied.  A review of [0042] of Applicant’s specification provides support for additional structure(s) which could be incorporated into the claim to absolve the 1121(f) interpretation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, Applicant claims in line 8 “wherein said switch and said battery are affixed to said base plate and said switch”.  It is unclear how the switch can be affixed to itself.
 	Claims 2-11 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 5-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   	With respect to claim 5, Applicant recites in line 2 “said surgical block is mounted on a human bone”.  The claim requires the human bone as the bone must be present for the surgical block to be mounted on it.  The Examiner suggests amending the limitation to read “said surgical block is configured to be mounted on a human bone”.  Amending the claim in this manner would overcome the 101 rejection.
  	Claims 6-11 are rejected under 35 U.S.C. 101 as they depend from a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a rotational locking mechanism in line 2 of claim 7.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	The Examiner strongly urges Applicant to amend the claim to provide sufficient structure which is outlined in at least ¶42 of their specification to avoid the 112(f) interpretation to avoid said interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775